86 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jerome E. CASSELL, Plaintiff, Appellant,v.STATE of New Hampshire, et al., Defendants, Appellees.
No. 95-2158.
United States Court of Appeals, First Circuit.
May 15, 1996.

Jerome E. Cassell on brief pro se.
Before SELYA, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
On a review of the complaint under 28 U.S.C. § 1915(d), the district court dismissed the "retaliatory transfer" claims because they were frivolous.   We are satisfied that there was no abuse of discretion since the complaint's allegations cannot support an inference of unlawful retaliation or conspiracy.   Reviewing the dismissal of appellant's other claims de novo, we find no error in the jurisdictional dismissal of the claims challenging the conditions of appellant's Virginia confinement and, following an opportunity to amend, the dismissal with prejudice of the claims alleging a deprivation of, or denial of access to, personal property and legal materials.  See Denton v. Hernandez, 504 U.S. 25, 34 (1992);  Forte v. Sullivan, 935 F.2d 1 (1st Cir.1991).


2
Affirmed.